     Case 2:19-cv-08591-JAK-RAO Document 1 Filed 10/04/19 Page 1 of 24 Page ID #:1




 1    Robert A. Ring, Esq., Bar No. 97850
      Susan H. Green, Esq., Bar No. 101736
 2    Ring & Green APC
 3    3435 Overland Avenue
      Los Angeles, CA 90034
 4    Telephone: (310) 226-2550
 5    Facsimile: (310) 226-2459
 6    Email: rring@ringgreen.com

 7    Andrew Gerber (To Be Admitted Pro Hac Vice)
 8    KUSHNIRSKY GERBER PLLC
      27 Union Square West, Suite 301
 9    New York, NY 10003
10    Telephone: (212) 882-1320
      Email: andrew@kgfirm.com
11
12    Attorneys for Plaintiff ANN SHEN
13
14                              UNITED STATES DISTRICT COURT
15                CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISON
16
17    ANN SHEN, an individual,                     Case No.
18                 Plaintiff,                      COMPLAINT FOR:
19          vs.
                                                   (1) COPYRIGHT INFRINGEMENT;
20
21    SHEIN FASHION GROUP, INC., a                 (2) REMOVAL OF COPYRIGHT
      California corporation; and DOES 1-10,       MANAGEMENT INFORMATION [17
22
                                                   U.S.C. § 1202(b)];
23                 Defendants.
24                                                 (3) FALSE COPYRIGHT
                                                   MANAGEMENT INFORMATION [17
25
                                                   U.S.C. § 1202(a)]
26
27                                                 DEMAND FOR JURY TRIAL
28

                                               1
                       COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:19-cv-08591-JAK-RAO Document 1 Filed 10/04/19 Page 2 of 24 Page ID #:2




 1          Plaintiff Ann Shen (“Plaintiff”), by and through her undersigned attorneys, as and

 2    for her complaint against Defendants Shein Fashion Group, Inc. (“Shein”) and Does 1-
 3
      10 (collectively, “Defendants”), alleges as follows:
 4
 5                                 JURISDICTION AND VENUE
 6
            1.    This Court has original jurisdiction under 28 U.S.C. §§ 1331 and 1338 in that
 7
 8    claims herein arise under the federal Copyright Act, 17 U.S.C., § 101 et seq. and the
 9    Digital Millennium Copyright Act, 17 U.S.C. § 1201 et seq.
10
            2.    Plaintiff is informed and believes and thereon alleges that this Court has
11
12    personal jurisdiction over Defendant Shein in that Shein’s principal place of business is
13
      in this district; Shein advertises, distributes, and sells products to consumers from its
14
15    principal place of business as well as temporary retail locations in this district; and Shein
16
      owns and operates e-commerce websites and mobile applications that market to
17
18    consumers in this district, offer for sale products to consumers in this district, and provide

19    for consumers in this district to enter into online transactions for a variety of products.
20
      On information and belief, Shein regularly does or solicits business in California; derives
21
22    substantial revenue from goods used or services rendered in California; expects or
23
      reasonably should expect its infringing conduct to have consequences in California; and
24
25    derives revenue from interstate commerce.
26
27
28

                                                    2
                       COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:19-cv-08591-JAK-RAO Document 1 Filed 10/04/19 Page 3 of 24 Page ID #:3




 1          3.     This district is the proper venue for this action under 28 U.S.C. §§ 1391(b)

 2    and 1400 because a substantial part of the events and omissions giving rise to the claims
 3
      herein occurred in this district.
 4
 5
 6
                                              PARTIES
 7
 8          4.     Plaintiff Ann Shen is an individual residing in Los Angeles, California. Ms.
 9    Shen has satisfied the requirements of 17 U.S.C. § 411 prior to filing this lawsuit.
10
            5.     Plaintiff is informed and believes and thereon alleges that Defendant Shein
11
12    is a corporation organized and existing under the laws of the State of California with its
13
      principal place of business at 345 North Baldwin Park Boulevard, City of Industry,
14
15    California 91746. On information and belief, Shein is a subsidiary of Hong Kong retailer
16
      ZoeTop Business Co., Limited. Plaintiff is informed and believes and thereon alleges that
17
18    Shein advertises, distributes, and sells products under various brands, including “SHEIN”

19    and “ROMWE,” to consumers throughout the United States and operates and manages
20
      SHEIN and ROMWE brand business activities based in the United States. Plaintiff is
21
22    informed and believes and thereon alleges that Shein’s principal place of business is listed
23
      as the principal address on the ROMWE website as well as the return department address
24
25    on packaging for products purchased directly from the SHEIN brand website. Plaintiff is
26    informed and believes and thereon alleges that Shein has authorized, directed, and/or
27
      actively participated in the wrongful conduct alleged herein.
28

                                                   3
                       COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:19-cv-08591-JAK-RAO Document 1 Filed 10/04/19 Page 4 of 24 Page ID #:4




 1          6.    Defendants Does 1-10 are entities whose identities are unknown to Plaintiff

 2    at this time. Plaintiff is informed and believes and thereon alleges that in connection with
 3
      the named Defendant Shein and its activities described herein, Defendants Does 1-10
 4
 5    created, manufactured, supplied, and/or distributed the Infringing Products (as defined
 6
      herein). Plaintiff is informed and believes and thereon alleges that information obtained
 7
 8    in discovery will lead to the identification of the true identities and locations of Does 1-
 9    10 and permit Plaintiff to amend her Complaint to state the same.
10
            7.    Plaintiff is informed and believes and thereon alleges that at all relevant times
11
12    at issue, each of the Defendants was the agent, affiliate, officer, director, manager,
13
      principal, alter-ego, and/or employee of the remaining Defendants and was at all times
14
15    acting within the scope of such agency, affiliation, alter-ego relationship, and/or
16
      employment. Plaintiff is informed and believes and thereon alleges that each of the
17
18    Defendants actively participated in and/or subsequently ratified and adopted each and all

19    of the infringing acts or conduct alleged, with full knowledge of all the facts and
20
      circumstances, including, but not limited to, full knowledge of each and every violation
21
22    of Plaintiff’s rights and the damages to Plaintiff proximately caused thereby.
23
                                    GENERAL ALLEGATIONS
24
25          A. Plaintiff Is an Independent Artist and Designer of Accessories and Prints
26          8.    Ms. Shen is an independent artist, author, illustrator, and designer who makes
27
      a living selling her original designs in the form of enamel pins, art prints, books, and other
28

                                                    4
                       COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:19-cv-08591-JAK-RAO Document 1 Filed 10/04/19 Page 5 of 24 Page ID #:5




 1    products. Ms. Shen sells a variety of products, all featuring her original designs, through

 2    her e-commerce website, located at www.shop.ann-shen.com, and through authorized
 3
      third-party websites and retailers. Known for vibrant interpretations of feminist icons and
 4
 5    colorful feminine figures, Ms. Shen has a large and devoted base of fans and consumers.
 6
            9.    One of Ms. Shen’s products, the Pink Pearl Mermaid Pin (the “Original Pin”),
 7
 8    is shown below.
 9
10
11
12
13
14
15
16          10. Ms. Shen holds federal copyright registration No. VA0002030216 for the
17
18    Original Pin.

19          11. Since Ms. Shen created the Original Pin in 2016, the Original Pin has been
20
      amongst her most popular items. As a result, the Original Pin is closely associated with
21
22    Ms. Shen by her followers.
23
            12. Numerous forms of copyright management information, namely Ms. Shen’s
24
25    name, logo, website address, and copyright notice featuring the “©” copyright symbol,
26    are included on authorized copies of the Original Pin and its packaging, as shown below.
27
      This information, which is created and placed on authorized copies of the Original Pin
28

                                                  5
                        COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:19-cv-08591-JAK-RAO Document 1 Filed 10/04/19 Page 6 of 24 Page ID #:6




 1    and its packaging via a digital and technological process involving computer and printing

 2    machinery, serves to identify Ms. Shen as the author and copyright owner of the Original
 3
      Pin.
 4
 5
 6
 7
 8
 9
10
11
12
13           13. Ms. Shen further conveys such copyright management information in

14    connection with the Original Pin on her website, social media accounts, and third-party
15
      websites.
16
17                B. Shein and Does 1-10 Infringed on Plaintiff’s Copyright
18
             14. Ms. Shen is informed and believes and thereon alleges that Defendant Shein
19
20    is a fast fashion retailer that advertises and sells apparel, accessories, jewelry, and other
21    products through its various brands, including “SHEIN” and “ROMWE.” Ms. Shen is
22
      informed and believes and thereon alleges that Shein operates and manages SHEIN and
23
24    ROMWE brand business activities based in the United States, including, but not limited
25
      to, advertising, distributing, and selling branded products to consumers throughout the
26
27    United States, including in this district.
28

                                                   6
                        COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:19-cv-08591-JAK-RAO Document 1 Filed 10/04/19 Page 7 of 24 Page ID #:7




 1          15. Ms. Shen informed and believes and thereon alleges that Shein advertises,

 2    distributes, and sells its products directly to consumers through several e-commerce
 3
      websites, including www.shein.com and www.romwe.com (the “Shein Websites”), and
 4
 5    mobile applications. Shein also advertises and sells its products through sample sales,
 6
      college campus events, and pop-up store events across the United States, including in this
 7
 8    district such as at its principal place of business, temporary retail locations, and college
 9    and university campuses.
10
            16. Ms. Shen is informed and believes and thereon alleges that the SHEIN and
11
12    ROMWE brands are some of the fastest growing brands in the online fast fashion market.
13
      The SHEIN brand is known for its targeted advertising social media campaigns,
14
15    consistently advertising products with steep discounts and is even featured as a case study
16
      on Instagram’s business website. Shein advertises its various promotional events
17
18    throughout the United States, including in this district, on the SHEIN brand social media

19    accounts,     including      on      Facebook       and      Instagram,      located      at
20
      www.facebook.com/shein2019,                www.instagram.com/sheinofficial,             and
21
22    www.instagram.com/shein_us.
23
           17.    On information and belief and without Ms. Shen’s authorization, Defendants
24
25   created, sold, manufactured, caused to be manufactured, imported, and/or distributed two
26   sets of pins (the “Infringing Products”), each of which include a virtually identical copy of
27
     the Original Pin (the “Infringing Pins”).
28

                                                   7
                       COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:19-cv-08591-JAK-RAO Document 1 Filed 10/04/19 Page 8 of 24 Page ID #:8




 1         18.    Below is a side-by-side comparison of the Original Pin and the Infringing

 2   Pins. The below comparison makes immediately apparent that the elements, compositions,
 3
     arrangements, layouts, renderings, designs, and appearances of the Infringing Pins are
 4
 5   striking similar to those of the Original Pin.
 6
                   Original Pin                                Infringing Pins
 7
                                                      Mermaid & Heart Design Brooch Set
 8
 9
10
11
12
13
14
15
16                                                    Mermaid & Cactus Brooch Set 3pcs
17
18
19
20
21
22
23
24         19.    Additional examples of the Infringing Products as they appear on the Shein
25
     Websites are attached as Exhibit A and incorporated herein by this reference.
26
27         20.    Ms. Shen is informed and believes and thereon alleges that Defendants’
28
     infringement of the Original Pin has been willful. Defendants never attempted to contact

                                                      8
                       COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:19-cv-08591-JAK-RAO Document 1 Filed 10/04/19 Page 9 of 24 Page ID #:9




 1   Ms. Shen to inquire about properly licensing her work. Instead, Defendants simply raided

 2   Ms. Shen’s intellectual property to create multiple Infringing Products.
 3
           21.    Ms. Shen is informed and believes and thereon alleges that in the process of
 4
 5   unlawfully creating, copying, reproducing, distributing, adapting, and/or publicly
 6
     displaying the Infringing Pins without the consent, permission, or authority of Ms. Shen,
 7
 8   Defendants intentionally removed the copyright management information that Ms. Shen
 9   placed on authorized copies of the Original Pin and its packaging with the intent to induce,
10
     enable, facilitate, or conceal an infringement of Ms. Shen’s rights under the Copyright Act.
11
12   Below is a comparison of the back view of the Original Pin and the back view of the
13
     Infringing Pin from the “Mermaid & Cactus Brooch Set 3pcs” Infringing Product showing
14
15   that Ms. Shen’s copyright notice and name have been removed therefrom.
16
            Original Pin Back View                      Infringing Pin Back View
17
                                                Mermaid & Heart Design Brooch Set 3pcs
18
19
20
21
22
23
24
25
26
27
28

                                                  9
                      COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:19-cv-08591-JAK-RAO Document 1 Filed 10/04/19 Page 10 of 24 Page ID #:10




 1           22.   Ms. Shen is informed and believes and thereon alleges that Defendants

 2    unlawfully created and distributed copies of the Original Pin with the knowledge and intent
 3
      that Ms. Shen’s copyright management information had been removed therefrom. On
 4
 5    information and belief and without Ms. Shen’s authorization, Defendants created and
 6
      distributed the Infringing Products, which feature copies of the Original Pin that are
 7
 8    missing the copyright management information placed on authorized copies of the Original
 9    Pin and its packaging.
10
             23.   Ms. Shen is informed and believes and thereon alleges that Defendants also
11
12    provided several types of false copyright management information in connection with
13
      copies of the Original Pin. Namely, Defendants affixed the “SHEIN” name, logo, and
14
15    website address to the packaging of the Infringing Products, as shown below. Such
16
      information serves to misidentify Shein as the author and copyright owner of the Original
17
18    Pin.

19
20
21
22
23
24
25
26
27
28

                                                  10
                       COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:19-cv-08591-JAK-RAO Document 1 Filed 10/04/19 Page 11 of 24 Page ID #:11




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23          24.   Ms. Shen is informed and believes and thereon alleges that Defendants knew

24    that the copyright management information that they affixed to copies of the Original Pin
25
      was false because Defendants knew that Ms. Shen, and not Shein, was the true author and
26
27    copyright owner of the Original Pin.
28

                                                 11
                       COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:19-cv-08591-JAK-RAO Document 1 Filed 10/04/19 Page 12 of 24 Page ID #:12




 1          25.    Ms. Shen is informed and believes and thereon alleges that Defendants

 2    provided false copyright management information in connection with copies of the
 3
      Original Pin for the purpose of giving consumers the impression that Shein was the author
 4
 5    and copyright owner of the Original Pin. Defendants intended that by doing so, they would
 6
      facilitate the sale of the Infringing Products and conceal the fact that they were infringing
 7
 8    the Original Pin.
 9                                  FIRST CLAIM FOR RELIEF
10
                           (Copyright Infringement, 17 U.S.C. § 501, et seq.)
11
12          26.    Plaintiff realleges and incorporates herein by reference each and every
13
      allegation set forth above in paragraphs 1 through 25, inclusive.
14
15          27.    Plaintiff has complied in all respects with the copyright laws of the United
16
      States, 17 U.S.C. § 101 et seq., and has secured the exclusive rights and privileges in and
17
18    to the copyright in the Original Pin.

19          28.     Plaintiff is informed and believes and thereon alleges that Defendants had
20
      access to Plaintiff’s Original Pin, including, without limitation, through (a) viewing the
21
22    Original Pin on Plaintiff’s website or social media; (b) viewing the Original Pin on an
23
      authorized third-party retailer’s website or social media; and/or (c) purchasing the Original
24
25    Pin from Plaintiff or an authorized third-party retailer.
26
27
28

                                                    12
                          COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:19-cv-08591-JAK-RAO Document 1 Filed 10/04/19 Page 13 of 24 Page ID #:13




 1           29.   Plaintiff is informed and believes and thereon alleges that Defendants copied,

 2    reproduced, distributed, adapted, and/or publicly displayed elements of the Original Pin
 3
      without the consent, permission, or authority of Plaintiff.
 4
 5           30.   Defendants’ conduct constitutes infringement of Plaintiff’s copyright and
 6
      exclusive rights in violation of sections 106 and 501 of the Copyright Act, 17 U.S.C. §§
 7
 8    106, 501.
 9           31.   Defendants’ acts of infringement have been willful, intentional, purposeful,
10
      and in reckless disregard of and with indifference to the rights of Plaintiff.
11
12           32.   Plaintiff is entitled to actual damages and Defendants’ profits attributable to
13
      the infringement both in the United States and around the world, pursuant to 17 U.S.C. §
14
15    504.
16
             33.   Alternatively, Plaintiff is entitled to select an award of statutory damages,
17
18    pursuant to 17 U.S.C. § 504.

19           34.   Defendants’ acts have caused and will continue to cause irreparable harm to
20
      Plaintiff unless restrained by this Court. Plaintiff has no adequate remedy at law.
21
22    Accordingly, Plaintiff is entitled to an order enjoining and restraining Defendants, during
23
      the pendency of this action and permanently thereafter, from manufacturing, distributing,
24
25    importing, exporting, marketing, offering for sale, or selling substantially similar copies of
26    Plaintiff’s copyrighted designs, including, without limitation, the Original Pin.
27
28

                                                   13
                        COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:19-cv-08591-JAK-RAO Document 1 Filed 10/04/19 Page 14 of 24 Page ID #:14




 1                               SECOND CLAIM FOR RELIEF
 2           (Removal of Copyright Management Information, 17 U.S.C. § 1202(b))
 3
            35.    Plaintiff repeats and realleges each and every allegation set forth in
 4
 5    paragraphs 1 through 34 above, and incorporates them herein by this reference.
 6
            36.    The Original Pin includes conspicuous copyright management information,
 7
 8    which is conveyed in connection with the Original Pin and protected under 17 U.S.C. §
 9    1202(b).
10
            37.    Plaintiff further conveys such copyright management information in
11
12    connection with the Original Pin on her website, social media accounts, and third-party
13
      websites.
14
15          38.    Plaintiff is informed and believes and thereon alleges that in the process of
16
      unlawfully copying, reproducing, distributing, adapting, and/or publicly displaying the
17
18    Infringing Products without the consent, permission, or authority of Plaintiff, Defendants

19    intentionally removed Plaintiff’s copyright management information conveyed in
20
      connection with the Original Pin.
21
22          39.    Plaintiff is informed and believes and thereon alleges that Defendants created
23
      and sold infringing products featuring copies of the Original Pin with the intent and
24
25    knowledge that copyright management information had been intentionally removed
26    therefrom.
27
28

                                                  14
                       COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:19-cv-08591-JAK-RAO Document 1 Filed 10/04/19 Page 15 of 24 Page ID #:15




 1           40.     Plaintiff is informed and believes and thereon alleges that Defendants

 2    intentionally removed Plaintiff’s copyright management information and distributed the
 3
      Infringing Products with the knowledge that doing so would induce, enable, facilitate, or
 4
 5    conceal an infringement of Plaintiff’s rights under the Copyright Act, 17 U.S.C. § 101 et
 6
      seq.
 7
 8           41.     Defendants engaged in these activities without the consent or authorization of
 9    Plaintiff.
10
             42.     Plaintiff has been injured as a result of these violations of 17 U.S.C. § 1202(b)
11
12    and is entitled to injunctive relief, impounding of the Infringing Products, damages, costs,
13
      and attorneys’ fees. Pursuant to 17 U.S.C. § 1203(c)(3), Plaintiff may also elect to recover
14
15    statutory damages of up to $25,000 for each violation of 17 U.S.C. § 1202(b).
16
                                     THIRD CLAIM FOR RELIEF
17
18                 (False Copyright Management Information, 17 U.S.C. § 1202(a))

19           43.     Plaintiff repeats and realleges each and every allegation set forth in paragraphs
20
      1 through 42 above, and incorporates them herein by this reference.
21
22           44.     Defendants    intentionally   and    knowingly     provided    false   copyright
23
      management information in connection with copies of the Original Pin. Specifically,
24
25    Defendants affixed the “SHEIN” name, logo, and website address to the packaging of the
26    Infringing Products.
27
28

                                                     15
                         COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:19-cv-08591-JAK-RAO Document 1 Filed 10/04/19 Page 16 of 24 Page ID #:16




 1           45.   Defendants knew that the copyright management information that they

 2    conveyed in connection with copies of the Original Pin was false because Defendants knew
 3
      that Plaintiff, and not Shein, was the true author and copyright owner of the Original Pin
 4
 5    that they had intentionally copied.
 6
             46.   Defendants knowingly provided such false copyright management
 7
 8    information and distributed such false copyright management information in connection
 9    with copies of the Original Pin with the intent to induce, enable, facilitate, or conceal an
10
      infringement of Plaintiff’s rights under the Copyright Act.
11
12           47.   Defendants engaged in these activities without the consent or authorization of
13
      Plaintiff.
14
15           48.   Plaintiff has been injured as a result of this violation of 17 U.S.C. § 1202(a)
16
      and are entitled to injunctive relief, impounding of the Infringing Products, damages, costs,
17
18    and attorneys’ fees. Plaintiff may also elect to recover statutory damages pursuant to 17

19    U.S.C. § 1203(c)(3) of up to $25,000 for each violation of 17 U.S.C. § 1202(a).
20
                                       PRAYER FOR RELIEF
21
22           WHEREFORE, Plaintiff prays for relief against Defendants as follows:
23
             1.    For an order permanently restraining and enjoining Defendants from copying,
24
25    reproducing, distributing, adapting, and/or publicly displaying the Original Pin or any
26    elements thereof;
27
28

                                                   16
                          COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:19-cv-08591-JAK-RAO Document 1 Filed 10/04/19 Page 17 of 24 Page ID #:17




 1           2.    For an order requiring the destruction of all of Defendants’ infringing

 2    products, including the Infringing Products, and all marketing, advertising, or promotional
 3
      materials depicting Defendants’ infringing products;
 4
 5           3.    For an accounting of all profits obtained by Defendants from sales of the
 6
      infringing products and an order that Defendants hold all such profits in a constructive trust
 7
 8    benefiting Plaintiff;
 9           4.    For an award to Plaintiff of all profits of Defendants from the sale of the
10
      infringing products;
11
12           5.    For an award of Plaintiff’s actual damages in connection with Defendants’
13
      willful copyright infringement;
14
15           6.    For an award to Plaintiff of statutory damages under the Copyright Act, 17
16
      U.S.C. § 504(c), as well as attorneys’ fees and costs under the Copyright Act, 17 U.S.C. §
17
18    505;

19           7.    For an award of $25,000 per violation of 17 U.S.C. § 1202(a), an order
20
      requiring the impounding of the Infringing Products under 17 U.S.C. § 1203, and an award
21
22    of Plaintiff’s costs and attorneys’ fees under 17 U.S.C. § 1203;
23
             8.    For an award of $25,000 per violation of 17 U.S.C. § 1202(b), an order
24
25    requiring the impounding of the Infringing Products under 17 U.S.C. § 1203, and an award
26    of Plaintiff’s costs and attorneys’ fees under 17 U.S.C. § 1203;
27
             9.    For prejudgment interest on all damages awarded by this Court;
28

                                                   17
                        COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:19-cv-08591-JAK-RAO Document 1 Filed 10/04/19 Page 18 of 24 Page ID #:18




 1          10.     For reasonable attorneys’ fees and costs of suit incurred herein; and

 2          11.     For such other and further legal and equitable relief as the Court deems just
 3
      and proper.
 4
 5
 6     Dated: October 4, 2019                       RING & GREEN APC
 7
 8                                                  By: /x/ Robert A. Ring
 9                                                        Robert A. Ring
10                                                  KUSHNIRSKY GERBER PLLC
11
                                                    Attorneys for Plaintiff ANN SHEN
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  18
                        COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:19-cv-08591-JAK-RAO Document 1 Filed 10/04/19 Page 19 of 24 Page ID #:19




 1                                    DEMAND FOR JURY TRIAL
 2
 3           Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a trial by jury
 4    of all issues so triable in this action.
 5
 6     Dated: October 4, 2019                       RING & GREEN APC

 7
 8                                                  By: /x/ Robert A. Ring
                                                          Robert A. Ring
 9
10                                                  KUSHNIRSKY GERBER PLLC
11
                                                    Attorneys for Plaintiff ANN SHEN
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  19
                         COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:19-cv-08591-JAK-RAO Document 1 Filed 10/04/19 Page 20 of 24 Page ID #:20




 1                                       EXHIBIT A
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              20

               COMPLAINT AND DEMAND FOR JURY TRIAL – EXHIBIT A
     Case 2:19-cv-08591-JAK-RAO Document 1 Filed 10/04/19 Page 21 of 24 Page ID #:21




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              21

               COMPLAINT AND DEMAND FOR JURY TRIAL – EXHIBIT A
     Case 2:19-cv-08591-JAK-RAO Document 1 Filed 10/04/19 Page 22 of 24 Page ID #:22




 1                                       EXHIBIT B
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              22

               COMPLAINT AND DEMAND FOR JURY TRIAL – EXHIBIT B
     Case 2:19-cv-08591-JAK-RAO Document 1 Filed 10/04/19 Page 23 of 24 Page ID #:23




 1    Shein.com Listing for Mermaid & Heart Design Brooch Set:

 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              23

               COMPLAINT AND DEMAND FOR JURY TRIAL – EXHIBIT B
     Case 2:19-cv-08591-JAK-RAO Document 1 Filed 10/04/19 Page 24 of 24 Page ID #:24




 1    Shein.com Listing for Mermaid & Cactus Brooch Set 3pcs:

 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14    Romwe.com Listing for Mermaid & Cactus Brooch Set 3pcs:
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              24

               COMPLAINT AND DEMAND FOR JURY TRIAL – EXHIBIT B
